Citation Nr: 0110768	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  97 - 31 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for residuals of injuries 
sustained in an August 30, 1965, motor vehicle accident, to 
include a head injury, laceration of the tongue, cracked and 
chipped teeth, a fractured jaw with nerve damage, a neck 
injury including spondylosis and disc disease, a low back 
disability including arthritis, right knee patellofemoral 
pain syndrome with arthritis, depression, and tinnitus.  

Entitlement to a compensable rating for a scar of the chin.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse and his mother

ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from August 31, 1962, to 
August 30, 1965.  

On March 26, 1999, the Board of Veterans' Appeals (Board) 
issued a decision which the claimant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  On July 
11, 2000, the Court vacated that decision in part, and 
remanded the case to the Board for another decision, taking 
into consideration the matters raised by the Court in its 
order.  The Court found that the issue of entitlement to a 
compensable rating for a scar of the right knee was not 
appealed and dismissed that claim.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  


REMAND

The RO is required to read the entire text of this Remand 
order prior to acting on the instructions contained herein.

In its order vacating the Board's decision and remanding the 
case, the Court called attention to the Board's failure to 
properly articulate the reasons and bases for its findings 
and conclusions on all material findings of fact and law 
presented on the record, so as to enable a claimant to 
understand the precise basis for the Board's decision and to 
facilitate appellate review.  To that end, the Board's 
statement of reasons and bases must account for the evidence 
which it finds persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by or on behalf of the claimant, and provide the 
reasons for its rejection of evidence favorable to the 
claimant's position.  Further, the Court noted that the Board 
had not clearly explained why the veteran had not submitted 
evidence of a well-grounded claim for the service connection 
issues, despite the nexus evidence submitted by the 
claimant's physician, or why that evidence was not competent.  
Further, the Board did not meet its duty to assist the 
claimant after he indicated that there were additional 
records that had not been obtained, including records of 
surgery following the veteran's motor vehicle accident.  The 
Court further found that the regulatory guidelines for 
evaluating scars had changed, effective July 3, 1997, and 
that the RO did not consider the veteran's claim for a rating 
in excess of 10 percent for that disability under the 
provisions of  38 C.F.R. Part 4,§ 4.48 (2000).  In addition, 
the Court stated that the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

The RO must meet its duty to assist the veteran under the 
provisions of  38 U.S.C.A. § 5103A(a) through (d), effective 
November 9, 2000; provide comprehensive VA specialty 
examinations; obtain all evidence identified by the veteran; 
and readjudicate his claims on the merits, as more fully set 
forth below.  

On November 15, 1996, the veteran submitted a claim for 
service connection for residuals of injuries claimed to have 
been sustained in an August 30, 1965, motor vehicle accident 
(MVA).  The record shows that the veteran has offered sworn 
testimony that each of the disabilities at issue has been 
present and symptomatic since his August 30, 1965, MVA.  
However, for reasons that are unclear, there is a total 
absence of medical evidence pertaining to the treatment of 
the veteran for any of those disabilities between the date of 
that accident and February 1988, or evidence of dental or 
oral treatment of the veteran between the time of that 
accident and October 1997.  Further, an RO letter in 
September 1965 asked the veteran to provide the names and 
addresses of all civilian physicians who had treated him for 
any sickness, disease or injury before during or after 
service.  In his response, received in October 1965, the 
veteran stated that he was hospitalized for three days after 
his MVA, and that "[h]is injuries include[ed] a slight 
fracture of the jaw lacerated chin & knee and tongue.  Slight 
facial scratches."  There was no mention of incurrence or 
treatment of any of the disabilities which the veteran now 
claims to have sustained in that accident, and no indication 
that the veteran had required or received any further medical 
treatment for injury.

On VA examination in October 1965, the veteran cited a 
history of hospitalization in Commerce, Georgia, from August 
30, 1965, to September 3, 1965, for a "broken jaw, [and] 
lacerated tongue, knee and chin."  He reported that he was 
employed at Central States Paper Bag Company, and had missed 
no days from work.  Again, there was no mention of the other 
disabilities which the veteran now claims to have sustained 
in that accident.  Further, the veteran complained of right 
hand symptoms, and indicated that he had no other problems.  
On examination, the veteran had a normal posture and gait, a 
scar on the chin was noted, and there were no lesions of the 
face, neck, or lips.  The veteran's teeth were in fair 
condition, and there was no report of broken or chipped 
teeth.  

In a May 1966 claim for reimbursement of unauthorized medical 
expenses, submitted in May 1966, the veteran described the 
injuries he sustained in the August 1965 MVA as "a fractured 
jaw, lacerated tongue, chin and knee, and abrasions on face 
and chest."  He sought reimbursement for the costs of 
medical treatment by Dr. A. A. Rogers, Jr. of Banks-Johnson-
Commerce Hospital, in Commerce, Georgia; and by Dr. Chinsky 
of Pine Lawn Medical Center, St. Louis, Missouri.  No other 
medical or dental treatment or medical expenses were reported 
or claimed by the veteran. 

In a June 1968 letter, the veteran stated that he had been in 
an apprentice program for meat cutting since February 1967.  
In a letter received at the RO in March 1968, the veteran 
complained of pain, stiffness, and weakened grip in the 
fingers of his right hand.  However, VA outpatient treatment 
records dated in February 1968 cite the veteran's complaint 
of pain in the right hand of one weeks' duration, with no 
complaint or findings of weakened grip strength.  On VA 
examination in August 1968, the veteran was shown to be well-
developed, well-nourished, and in no acute distress, and his 
main complaint was shown as swelling of the right middle 
finger.  

In a letter received at the RO in September 1973, the veteran 
asserted that his "last medical examination at Meat-cutters 
Local 88 Medical Institute" showed arthritis and a spur on 
his right middle finger.  In December 1973, a medical report 
pertaining to the veteran's service-connected disability of 
the fingers, right hand, was received from I. Schultz, MD, of 
The Medical Institute of Local 88.  The record further shows 
that The Medical Institute of Local 88 was then located at 
4488 Forest Park Avenue, St. Louis, Missouri.  The record 
shows that the RO has not requested medical records of the 
veteran from The Medical Institute of Local 88 covering the 
years that the veteran was employed in meat cutting and meat 
management, commencing in February 1967 and continuing 
through at least January 1974.  

In February 1988, the veteran claimed service connection for 
a lung condition and a back condition, stating that such were 
shown in his service medical records.  By VA letter of March 
1988, the veteran was asked to submit additional evidence to 
show that his claimed disabilities had been treated since 
discharge from service.  In addition, he was informed that 
the best type of evidence would be statements from doctors 
who had treated him during that period, including dates of 
examination and/or treatment, findings, and diagnosis.  The 
veteran made no response to that request, and no private or 
VA medical evidence was submitted showing treatment of the 
veteran for a lung or back condition since service 
separation.  

In August 1989, the veteran requested reimbursement for 
travel expenses to report for VA Vocational and Educational 
Counseling at the VARO, St. Louis.  The current record does 
not include the veteran's Chapter 31, Vocational 
Rehabilitation and Education (VR&E) folder, if any exists.  
The RO should locate all evidence pertaining to VA vocational 
or educational counseling of the veteran, including all such 
counseling reports or folders, and associate that evidence 
with the veteran's claims folders.  

In November 1996, the veteran submitted a claim for residuals 
of a MVA which occurred on August 30, 1965, the day he was 
discharged from service.  In that claim, he asserted that he 
sustained head and face injuries, a laceration to the tongue, 
cracked and chipped teeth, a fractured jaw with nerve damage, 
injuries to the neck, right shoulder, lower back, hip, right 
knee, and right leg.  Also in November 1996, the veteran 
began providing his private physicians with a history of that 
MVA accident; asserting that each of his current disabilities 
was caused by that accident; and alleging that he had 
experienced persistence of his current symptoms since that 
event.  A review of the evidence submitted by the veteran 
shows that he first associated his current complaints with 
the 1965 MVA accident in November 1996 (Dr. Mirkin, Dr. 
Eichmeyer), again on initiation of physical therapy in 
January 1997, and again in April 1997 (Dr. Sherrod; VA 
orthopedic and dental examinations). 

However, the veteran has also submitted private medical 
records and reports from Dr. Mark Jones, dated from February 
1988 through December 1989; from Drs. Randall and McIntosh, 
dated from January 1993 through February 1997; from Dr. 
Anthony J. D'Angelo, dated in June 1996; from Dr. Ravi V. 
Shitut, dated in October 1996; from Dr. Rodney T. Routsong, 
dated in October 1996; and reports of MRI's and X-rays dated 
in September and November 1996.  Those records are silent for 
any history, reference to or complaint of injuries sustained 
in a 1965 MVA.  In August 1988, the veteran was diagnosed 
with cervical somatic dysfunction, and in September 1998 with 
cervical and lumbar somatic dysfunction.  The first X-ray and 
MRI evidence of cervical arthritis and a herniated disc is 
dated in September 1996, and the first showing of lumbar 
arthritis and a herniated lumbar disc is dated in November 
1996, more than 31 years after the veteran's separation from 
service and his 1965 MVA.  

An April 1997 letter from Daniel E. Armbruster, a 
chiropractor, stated that the veteran first consulted him in 
April 1991 with a history of injury in a MVA at age 20.  It 
was further stated that he treated the veteran on 39 visits 
in 1991 for degeneration of his spine post-trauma, resulting 
in pain, and he enclosed photographs of the veteran's wrecked 
motor vehicle.  However, no medical records reflecting the 
treatment described in April 1991 or the spinal X-rays 
reportedly taken at that time were provided.  All such 
records should be obtained by the RO and associated with the 
claims folder.  

Lay statements submitted by and on behalf of the veteran by 
co-workers, associates, a supervisor, and members of his 
family in April and May 1997, in January 1998, and a 
subsequent undated lay statement from his spouse make no 
reference to the veteran sustaining cracked or chipped teeth 
in an August 1965 MVA, and lay statements from the 
individuals who observed the veteran during his 
hospitalization in August and September 1965 make no 
reference to the veteran having cracked or chipped teeth.  In 
addition, the lay statements from the veteran's co-workers, 
associates, and supervisor make no reference to any period 
prior to approximately April 1987.  

In an August 1997 Administrative Decision by the RO, the 
veteran's injuries sustained in the August 30, 1965, MVA were 
determined to have been incurred in the line of duty and not 
the result of his own willful misconduct.  However, a rating 
decision of August 1997 granted service connection only for a 
scar of the chin and a scar of the right knee, both evaluated 
as noncompensably disabling.  The previously established 10 
percent evaluation for his service-connected residuals of 
injury to the 
right hand with fractures of the middle, ring and 5th fingers 
sustained while on active duty in June 1963 was continued. 

In an October 1997 letter from Dr. Eichmeyer, a private 
physician who first saw the veteran in September 1996, it was 
stated unequivocally that the injuries the veteran now 
suffered were caused by his 1965 MVA, including four 
herniated cervical discs, a herniated lumbar disc at L5, scar 
tissue and a right knee calcification, a fracture of the left 
mandible, facial lacerations, damage to a facial nerve, 
chronic right tinnitus, chronic pain due to injuries from 
that accident, a penile implant, and depression.  In a 
November 1997 letter from the same physician, it was stated 
that he had not reviewed any medical or other records 
relating to the veteran's 1965 accident, but had reviewed the 
medical records available at his office, where the veteran 
had been treated since 1993.  The Board notes that in a lay 
statement from the veteran's spouse, submitted in April 1997, 
she stated that the veteran's records had been transferred to 
Dr. Eichmeyer and his associates in 1997 due to the illness 
of Dr. Randall.  The RO should request copies of all medical 
records which reflect treatment of the veteran by Dr. 
Eichmeyer, and all such evidence must be associated with the 
claims folder.  

The evidence of record shows that the veteran has indicated 
that he is attempting to obtain additional medical records of 
his treatment by Dr. Randall Lewis, P. O. Box 509, High 
Ridge, Missouri 63049.  In addition, the record identifies 
Dr. Sean Alan McIntosh, 2345 Dougherty Ferry Road, St. Louis, 
Missouri 63122, as one of the veteran's physicians.  Other 
evidence suggests that there are records pertaining to the 
veteran's treatment for depression that have not been 
obtained; and that there are records of post-accident 
surgeries that have not been obtained.  In addition, the RO 
should obtain from the veteran the names, addresses and dates 
of treatment of the treating genitourologist and the surgeon 
who performed the veteran's penile implant and the surgeon 
who performed his cataract surgery.  With any necessary 
authorization, appropriate development should be undertaken 
by the RO to obtain 

all clinical records of the veteran's treatment by those 
physicians or at those facilities at any time.  

The veteran has submitted records of private dental treatment 
during the period from October 1997 through January 1998.  
The RO should obtain all records of his dental treatment from 
that source, inclusive, and from any other dental or oral 
surgeon who has provided treatment for any dental or oral 
condition or any traumatic injury to the veteran's teeth or 
jaw since August 1965, including the dentist who initially 
repaired the veteran's teeth in 1965.  

The record includes reports of various VA examinations 
showing that the examining physicians and dental specialists 
based their conclusions as to the nature, onset, and etiology 
of the veteran's disabilities upon a history recited by the 
veteran, with no reference to the medical record, which 
contains no competent medical evidence establishing that the 
veteran sustained any injuries in the August 30, 1965, MVA 
other than lacerations to the chin and right knee.  While the 
veteran and his mother testified in January 1998 that he had 
his jaw wired for quite some time and could not talk, the 
Board notes the absence of any competent contemporary medical 
evidence that the veteran sustained a fracture of the jaw, as 
well as his statement on VA dental examination in April 1997 
that he received no treatment for a fracture of the jaw.  In 
addition, on that same VA dental examination, the veteran was 
unable to state whether it was his upper or lower jaw that 
was injured, i.e., "upper or lower is unknown".  Further, 
the veteran has asserted on several occasions that he 
sustained a severe "concussion", although there is no 
medical or diagnosis of concussion in the veteran at the time 
of his August MVA or subsequently.  Nevertheless, the VA 
dental examiner reported numbness to the left side of the 
veteran's face, probable cranial nerve #7 damage, and 
diagnosed fractured teeth, restored; facial paresthesias of 
the left cheek; and temporomandibular joint disease.  The 
records shows, however, that several private neurological 
examinations of the veteran, including examination of the 
cranial nerves, have failed to demonstrate any facial 
paralysis in the veteran.  A VA neurological examination and 
another VA oral and dental examination is needed by 
specialists who have reviewed the veteran's entire medical 
record prior to their examinations.  

The Board finds that another VA orthopedic examination and an 
opinion are needed as to whether the veteran's current 
neurological and orthopedic disabilities of the cervical and 
lumbar spine are etiologically related to an August 30, 1965 
MVA, as the veteran has claimed.  Public Law No. 106-475 
redefines VA's duty to assist under the new  38 U.S.C.A. 
§ 5103A(a) through (d), including the provision of a medical 
examination or obtaining a medical opinion unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  In this particular case, 
there is no competent contemporary medical evidence that 
establishes that the veteran sustained any injury to his 
cervical or lumbar spine in the August 30, 1965 MVA.  In 
addition, in a letter from the veteran, received in October 
1965, he stated that he was hospitalized for three days for 
after his MVA, and that "[h]is injuries include[ed] a slight 
fracture of the jaw lacerated chin & knee and tongue.  Slight 
facial scratches."  There was no mention of incurrence, 
symptoms or treatment of any cervical or lumbar injuries 
which the veteran now claims to have sustained in that 
accident.  Further, on VA examination in October 1965, the 
veteran cited a history of hospitalization in Commerce, 
Georgia, from August 30, 1965, to September 3, 1965, for a 
"broken jaw, [and] lacerated tongue, knee and chin."  
Again, there was no mention of the cervical or lumbar 
injuries or disabilities which the veteran now claims to have 
sustained in that accident.  In a May 1966 claim for 
reimbursement of unauthorized medical expenses, submitted in 
May 1966, the veteran again described the injuries he 
sustained in the August 1965 MVA as "a fractured jaw, 
lacerated tongue, chin and knee, and abrasions on face and 
chest."  No other injury, medical treatment or medical 
expenses were reported or claimed by the veteran.  

In addition, another VA orthopedic examination is required by 
a specialist who has reviewed the veteran's entire medical 
record prior to the examination, including his service 
medical records, his prior claims, the VA general medical 
examination conducted in October 1965, the veteran's 
employment history, and the current findings on examination.  
Before that additional examination is scheduled, the RO 
should obtain the complete dental records of the veteran from 
the dental specialist who repaired his teeth shortly after 
his MVA, as cited in the January 1998 hearing testimony.  
The RO should request a complete and comprehensive statement 
of the veteran's employment since service separation, 
including the names and addresses of all employers, the 
nature of the employment, and the specific dates of 
employment.  The appellant has reported that he has been 
employed by the State of Missouri for approximately the past 
12 years.  The RO should obtain the report of medical history 
and the report of the medical examination which the veteran 
was required to undergo at the time of his initial employment 
by the State of Missouri, as well as records of any on-the-
job injury sustained by the veteran.  In addition, the RO 
should obtain personnel records of the veteran, including any 
pre-employment physical examinations of the veteran, in 
connection with his employment at Bellandorf-Rapp Meat 
Department, 130 Northland Street, St. Louis, Missouri 63100; 
at Logan School of Chiropractic, 7701 Florissant Road, St. 
Louis, Missouri 63121; and at Carpenter's Joint Apprentice 
Center, 6301 Knox Industrial Drive, St. Louis, Missouri 
63139.  The RO should determine whether the veteran was ever 
examined at the City, County or State Department of Health in 
connection with the issuance of any license to handle meat or 
to practice chiropractic in St. Louis or within the State of 
Missouri and, if so, to obtain copies of those documents.  

The RO should determine whether a VR&E folder, or a VA 
vocational counseling folder, has been created for the 
veteran.  If so, all such folders must be obtained and 
associated with the claims folder.  If such folders have been 
retired, action must be taken to recall all such folders. 

In August 1998, the RO purportedly obtained the veteran's 
service administrative and personnel records (DA-20 and 201 
file).  However, the service administrative and personnel 
records currently in the veteran's claims folders are not 
those of the appellant, but those of another veteran.  The RO 
is required to obtain the appellant's service administrative 
and personnel records (DA-20 and 201 file), and to associate 
those documents with his claims folder.

The record shows that in May 1998, a service organization 
representative wrote a letter directly to Dr. El Tomi, then a 
VA psychiatrist, asking that Dr. El Tomi "provide a letter 
with a diagnosis to support [the veteran's] claim for [PTSD] 
due to a car accident he and in line of duty on August 30, 
1965, and any other pertinent information on this case so we 
can file [the veteran's] claim for [PTSD] with the [VA]."  
In response, Dr. El Tomi annotated that letter as follows:  
"[The veteran] had been evaluated and treated depression 
anxiety & PTSD.  related - car accident during the service 
with consequent chronic pain syndrome - Enclosed please find 
psych. Evaluation & notes of his visits [sic]."  The 
enclosed records included no diagnosis of anxiety, PTSD, or 
chronic pain syndrome, while noting that the veteran claimed 
to have nightmares related to his [1965] car accident; that 
the veteran wanted to get VA approval as the accident [was] 
in line of duty [and that he] is hoping that he gets service 
connected.  VA outpatient records dated in July 1997 show 
that the veteran was seen for complaints of stress, sleep 
disturbances and diminished concentration, all of which he 
attributed to an August 1965 MVA.  The examiner noted that 
the veteran tended to focus all his issues in life on that 
particular car accident, and seemed eager to impress upon her 
that all his symptoms were the result of the car accident.  
The Board notes that the medical evidence of record is silent 
for any complaint of depression in the veteran prior to 
August 1997.  
A VA psychiatric examination of the veteran in August 1998 
diagnosed depression secondary to his medical condition.  VA 
outpatient records dated in February 1999 show that the 
veteran denied feeling suicidal, and stated that being denied 
service connection for his claims caused his depression.  The 
RO should readjudicate the veteran's claim for service 
connection for depression on the merits.  

The record shows that the veteran has not been afforded an 
appropriate VA specialist examination to determine the 
nature, extent, and disabling manifestations of his service-
connected scar of the chin under the provisions of  38 C.F.R. 
Part 4, § 4.48, in effect prior to July 3, 1997.  The veteran 
must be scheduled for another VA specialist examination which 
takes into consideration and reports examination findings as 
required under  38 C.F.R. Part 4, § 4.48, in effect prior to 
July 3, 1997, as well as the current criteria set forth in  
38 C.F.R. Part 4, §§ 4.2 through 4.10, 4.56, 4.118, 
Diagnostic Codes 7800-7805 (2000).  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).
The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded for the following actions:

1.  The RO should ask again ask the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers 
from whom he has received treatment for 
any of the disabilities at issue since 
the date of his August 30, 1965, MVA.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent private and VA 
records identified by the veteran that 
have not been previously secured, 
including any additional records of 
treatment of the veteran for depression.  
The RO should further obtain all clinical 
records pertaining to treatment of the 
veteran at the VAMC, John Cochran, since 
February 1999, as well as treatment 
records of the veteran from any other VA 
medical facility.

2.  With any necessary authorization from 
the veteran, the RO should obtain copies 
of all medical records of 

the veteran from The Medical Institute of 
Local 88 covering the years that the 
veteran was employed in meat cutting and 
meat management, commencing in February 
1967 and continuing through at least 
January 1974.  In addition, the RO should 
obtain complete copies of all clinical 
records reflecting treatment of the 
veteran by Daniel E. Armbruster, a 
chiropractor,
during 39 visits in 1991.  In addition, 
the RO should request copies of all 
medical records reflecting treatment of 
the veteran by Dr. Eichmeyer, the writer 
of the October and November 1997 letters, 
and all such evidence must be associated 
with the claims folder.  The veteran 
should be asked to provide specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers who evaluated, treated or 
operated upon him in connection with 
genitourinary problems, including a 
penile implant, in approximately 1995 and 
cataract surgeries in approximately 1991, 
and all records of the veteran, 
inclusive, should be obtained from those 
sources.  The veteran should be asked to 
identify and submit all clinical records 
of his treatment by Dr. Randall Lewis and 
Dr. Sean A. McIntosh, and any records of 
his post-accident surgeries that have not 
been submitted.  The RO should ask the 
veteran to identify and submit complete 
and comprehensive records of all of his 
dental treatment records and his dental 
treatment plan by the dentist who treated 
him during the period from October 1997 
through January 1998, as well as all 
dental treatment records from Dr. Jules 
and any other dental or oral surgeon who 
has provided treatment for any dental or 
oral condition or any traumatic injury to 
the veteran's teeth or jaw, including the 
dentist who repaired his teeth in 1965.  
Upon receipt of the above-requested 
evidence, the RO should obtain all 
clinical records of treatment of 
the veteran at any time by those health 
care providers, medical facilities, or 
record repositories.  To that end, the RO 
should obtain any necessary authorization 
from the veteran in order to secure all 
of the evidence identified.

3.  The veteran should further be asked 
to submit an executed authorization for 
the release of all clinical records of 
his treatment in the possession of the 
Deaconess West Office in St. Louis, 
Missouri, inclusive, and should further 
be asked to obtain and submit copies of 
all medical and dental records of his 
treatment in the possession of Aetna/U.S. 
Health Care, to include all reports of 
medical history submitted by the veteran 
to establish his insurability.  All such 
evidence must be requested and 
appropriate RO development should 
undertaken to secure such evidence.  In 
all development directed above, the 
veteran should be asked to complete and 
submit medical release authorizations, 
and should be informed by VA letter that 
failure to provide the requested evidence 
might affect the outcome of his claims.  

4.  The RO should ask the veteran to 
submit a complete and comprehensive 
statement of his employment since service 
separation, including the names and 
addresses of all employers, the nature of 
the employment, and the dates of 
employment.  With any necessary 
authorization from the veteran, the RO 
should obtain all reports of employment 
physical examinations or medical 
treatment of the veteran from all 
indicated employers.  In addition, the RO 
should determine whether a VR&E folder, 
or a vocational counseling folder, has 
been created for the veteran.  If so, all 
such folders must be obtained and 
associated with the claims folder.  If 
such folders have been retired, action 
must be taken to recall such folders. 

5.  The RO should obtain the report of 
medical history and the report of the 
medical examination which the veteran was 
required to undergo at the time of his 
initial employment by the State of 
Missouri, as well as records of any on-
the-job injury sustained by the veteran.  
If the veteran has ever claimed or 
received Workman's Compensation benefits, 
all records of such claim, to include the 
name of his employer, the names of 
treating physicians, their addresses, the 
dates of treatment, and the final 
determination must be obtained by the RO.  
In addition, the RO should obtain 
personnel records of the veteran, 
including any pre-employment physical 
examinations of the veteran, in 
connection with his employment at 
Bellandorf-Rapp Meat Department, 130 
Northland Street, St. Louis, Missouri 
63100; at Logan School of Chiropractic, 
7701 Florissant Road, St. Louis, Missouri 
63121; and at Carpenter's Joint 
Apprentice Center, 6301 Knox Industrial 
Drive, St. Louis, Missouri 63139.  The RO 
should determine whether the veteran was 
ever examined at the City, County or 
State Department of Health in connection 
with the issuance of any license to 
handle meat or to study or practice 
chiropractic in St. Louis or within the 
State of Missouri and, if so, copies of 
all such documents must be obtained.  

6.  Thereafter, the RO should schedule 
another VA specialist examination of the 
veteran to determine the nature, extent 
and disabling or disfiguring 
manifestations of his service-connected 
scar of the chin, including any retained 
glass fragments.  The examiner must be 
provided the claims folders and a copy of 
this Remand order for review prior to the 
requested examinations, and must 
affirmatively indicate that he or she has 
reviewed the veteran's claims folders 
prior to the examination.  The 
examination report must specifically 
address and discuss its findings as 
required under  38 C.F.R. Part 4, § 4.48, 
in effect prior to July 3, 1997, as well 
as the current criteria for evaluating 
scars set forth at  38 C.F.R. Part 4, 
§§ 4.1-4.10, 4.56, 4.118, Diagnostic 
Codes 7800-7805 (2000).  The examiner 
must review the veteran's medical records 
prior to the requested examination, and 
should rely upon the objective medical 
findings in evaluating that disability.  
The examiner should objectively determine 
the presence or absence of any 
paresthesias or injury to cranial nerve 
#7 associated with the veteran's service-
connected laceration of the chin, to 
include an opinion as to whether it is as 
least as likely as not that the veteran's 
laceration of the chin in 1965 caused or 
worsened any current damage to cranial 
nerve #7 found present.  If the examiner 
finds that any current paresthesias of 
cranial nerve #7 is linked or related to 
trauma in 1965, he or she must identify 
the specific evidence relied upon in 
reaching that conclusion.  Any opinion 
offered must be supported by a complete 
rationale.  

7.  The RO should schedule a special VA 
oral and dental examination in order to 
determine the current nature and extent 
of any residuals of a 1965 laceration of 
the tongue found present, including 
claimed numbness, or any radiologic or 
other evidence establishing the actual 
occurrence of a 1965 fracture of the jaw 
or fracture or chipping of the teeth.  
The examiner must be provided the claims 
folders and a copy of this Remand order 
for review prior 
to the requested examinations, and must 
affirmatively indicate that he or she has 
reviewed the veteran's claims folders 
prior to the examination.  The examining 
specialist should review the veteran's 
entire medical record, including his 
service dental records and X-rays, the 
findings on VA general medical 
examination in October 1965, the 
veteran's private dental records dated 
from December 1997 to January 1998, and 
the Panorex film taken in April 1997.  
The examining oral and dental specialist 
report should identify and evaluate any 
objective clinical findings establishing 
the actual occurrence of a jaw fracture 
in 1965, to include X-ray findings of a 
definite fracture site, and should rely 
upon the medical and dental record rather 
than upon a history offered by the 
veteran.  The examining oral and dental 
specialist should identify the factual 
predicate, i.e., the objective clinical 
evidence which establishes the actual 
occurrence of trauma to the veteran's 
teeth, or a jaw fracture, in a 1965 MVA 
accident, then determine whether there is 
objective medical evidence which links or 
relates any currently demonstrated dental 
or oral disability to the veteran's claim 
of trauma sustained in 1965.  If the 
examiner finds that any current dental or 
oral disability is linked or related to 
trauma in 1965, he or she must identify 
the specific evidence relied upon in 
reaching that conclusion.  All opinions 
offered must be supported by a complete 
rationale.  

8.  The RO should schedule another VA 
orthopedic examination of the veteran in 
order to establish the current nature, 
extent and etiology of any orthopedic 
disability found present, including any 
disability of the cervical or lumbar 
spine or any current orthopedic 
disability of the knee joints, 
bilaterally.  The examining specialist 
must review the veteran's entire medical 
record prior to the examination, 
including the veteran's prior claims, the 
VA general medical examination conducted 
in October 1965, the veteran's employment 
history, and the current findings on 
orthopedic examination.  The examining 
orthopedist should identify and evaluate 
the objective clinical findings on 
current examination, and should rely upon 
the medical record rather than upon a 
history offered by the veteran.  Both of 
the veteran's knees should be 
individually and comparatively examined 
for current pathology.  The examining 
orthopedic specialist should identify the 
factual predicate, i.e., the objective 
clinical evidence which establishes the 
actual occurrence of trauma to the 
veteran's neck and lumbar spine in a 1965 
MVA accident, then determine whether 
there is objective medical evidence which 
links or relates any currently 
demonstrated cervical or lumbar 
disability to the veteran's claim of neck 
and back trauma sustained in 1965.  The 
orthopedic examiner should indicate the 
presence or absence of objective clinical 
evidence, regardless of date, which 
establishes an orthopedic injury to the 
veteran in August 1965, that demonstrates 
continuity of symptomatology, and that 
links or relates any current orthopedic 
disability to the veteran's claim of 
back, neck and right knee trauma 
sustained in 1965.  If the orthopedic 
examiner finds that it is at least as 
likely as not that any current orthopedic 
disability was caused or worsened by any 
demonstrated trauma in 1965, he or she 
must identify the specific evidence 
relied upon in reaching that conclusion.  
All opinions offered must be supported by 
a complete rationale.  

9.  The RO should schedule another VA 
neurological examination of the veteran 
in order to establish the current nature, 
extent and etiology of any neurological 
disability found present, including any 
residuals of a head injury, nerve damage 
to cranial nerve #7 and paresthesias of 
the left cheek, cervical and lumbar disc 
disease, right knee patellofemoral pain 
syndrome, all claimed as secondary to 
trauma in 1965.  The examining specialist 
must review the veteran's entire medical 
record prior to his or her examination, 
including the veteran's prior claims, the 
VA general medical examination conducted 
in October 1965, the veteran's employment 
history, and the current findings on 
neurological examination, to include 
additional electrodiagnostic testing if 
indicated.  The examining neurologist 
should identify and evaluate the 
objective clinical findings on current 
examination, and should rely upon the 
medical record rather than upon a history 
offered by the veteran.  The examining 
neurologist should identify the factual 
predicate, i.e., any objective clinical 
evidence which establishes the actual 
occurrence of nerve damage to cranial 
nerve #7 and paresthesias of the left 
cheek, cervical and lumbar disc disease, 
and right knee patellofemoral pain 
syndrome in a 1965 MVA accident, then 
determine whether there is objective 
medical evidence which links or relates 
any currently demonstrated damage to 
cranial nerve #7 and paresthesias of the 
left cheek, cervical and lumbar disc 
disease, and right knee patellofemoral 
pain syndrome to the veteran's claim of 
trauma sustained in 1965.  The examining 
neurologist should indicate the presence 
or absence of objective clinical evidence 
which links or relates any current 
neurological disability to the 
veteran's claim of trauma sustained in 
1965, or to a laceration of the chin or 
right knee.  If the neurologic examiner 
finds that is as likely as not that any 
current neurologic disability of the 
veteran was caused or worsened by any 
demonstrated trauma in 1965, he or she 
must identify the specific evidence 
relied upon in reaching that conclusion.  
All opinions offered must be supported by 
a complete rationale.  

10.  The RO should notify the appellant 
in writing that he has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).

11.  Upon completion of the above-
requested actions, the RO must review the 
record and ensure that all examination 
reports affirmatively indicate that the 
examiners have examined the veteran's 
claims folder and that all requested test 
results and opinions have been provided.  
If any requested development has not been 
completed, appropriate corrective action 
must be implemented prior to returning 
the case to the Board.  

12.  Thereafter, the RO should 
readjudicate the claims of entitlement to 
a compensable rating for a scar of the 
chin and entitlement to service 
connection for residuals of injuries 
sustained in an August 30, 1965, motor 
vehicle accident, to include a head 
injury, laceration of the tongue, cracked 
and chipped teeth, a fractured jaw with 
nerve damage, a neck injury including 
spondylosis and disc disease, a low back 
disability including 
arthritis, right knee patellofemoral pain 
syndrome with arthritis, depression, and 
tinnitus on the merits, in light of the 
additional evidence obtained.  

13.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

























 



